DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 02/03/2021 has been entered. Claims 1 and 17-20 remain pending in the application. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims  1 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yang et al (US 20170207398) (Yang).

In reference to claim 1, Yang teaches an organic electroluminescent device comprising an anode, a cathode and at least one organic layer wherein the organic layer includes a light emitting layer which contains a host and a dopant and an electron transport layer ([0042] [0045] [0055]-[0058]) and wherein the host material is a compound BH-1 (Table 3) as shown below and the electron transport layer comprises a compound of formula 5 [0024] as shown below


    PNG
    media_image1.png
    327
    164
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    215
    307
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    325
    312
    media_image3.png
    Greyscale

for example wherein in the formula  (5) x is S [0012], L is phenylene [0011], A is a substituted triazine [0010] [0023], R1 and R2 are each H (see e.g. compound 11), and wherein c is 2 and each R3 is fused to form an aromatic ring (benzene).

Yang discloses the compound of formula (5) that encompasses the presently claimed compound, including a compound 11 wherein two groups R3 are fused to form a benzene ring. Each of the disclosed substituents from the substituent groups of Yang are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula (5).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula (5) to provide the compound described above, which is both disclosed by Yang and encompassed within the scope of the present claims and thereby arrive at the claimed invention.


For Claim 1: Compound BH-1 reads on compound H1 and the compound of formula (5) reads on E7. 
For Claims 17-18: Reads on the claimed device structure and layer orientation. 

In reference to Claims 19-20, Yang teaches the device as described above in claim 1. While Yang does not expressly teach that the electron transport layer is a buffer layer, the composition and structure of the instantly claimed buffer layer and the electron transport layer taught by Yang are identical. The recitation of a new name for a component of the device does not distinguish the device over the prior art. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Applicant further argues that the instantly claimed devices give rise to unexpected results as a result of the recited combination of a host material H1 to H9 and an electron transport material E1 to E12.

Applicant’s declaration filed 02/03/2021 is sufficient to establish the statistical significance of the results presented. 

While the amendments to the claims are now more commensurate with the amended claims, the comparative examples are insufficient. As pointed to above, the host materials and the electron transport materials presented herein are known to the ordinarily skilled artisan for use in the layers as instantly claimed. The specific materials are not exemplified in combination together. Applicant’s ‘comparative examples’ only include the electron transport material E1 in combination with two other known host materials. This data is insufficient to establish that combinations that do not include E1 are improved by the specifically claimed combination with the claimed host materials. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Sean M DeGuire/
Examiner, Art Unit 1786         
                                                                                                                                                                                               /JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786